Case 8:19-cv-00803-VMC-AEP Document 78 Filed 05/21/19 Page 1 of 7 PagelD 504

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,

Plaintiff,

Case No. 8:19-cv-803-T-33 AEP

REGENCY, INC., et al,,

Defendants.

_/
PRELIMINARY INJUNCTION AS TO DEFENDANT NADIA LEVIT

THIS MATTER comes before the Court upon the United States’ Ex Parte Motion for
Temporary Restraining Order and Preliminary Injunction and Supporting Memorandum of
Law, pursuant to 18 U.S.C. § 1345, filed on April 4, 2019; the Complaint for Temporary
Restraining Order and Preliminary and Permanent Injunction, also filed on April 4, 2019; and
the Declaration of Special Agent Mitchell Blum. The Court entered a Temporary Restraining
Order (“TRO”) on April 4, 2019, which has been extended until the Court enters an Order on
the United States’ request for a Preliminary Injunction. A hearing on the Motion for
Preliminary Injunction is set to occur on May 24, 2019 [Dkt. 1, 3, 6, 60, 65].

Defendant Nadia Levit, without admitting or denying any of the allegations contained
in the complaint and related filings, except that she admits to the Court’s jurisdiction over her

and over the subject matter of this action, hereby agrees to the entry of this Preliminary
Case 8:19-cv-00803-VMC-AEP Document 78 Filed 05/21/19 Page 2 of 7 PagelD 505

Injunction. Upon consideration of the parties’ agreement and the record in this case, the Court
finds that the United States has demonstrated that:

l. Defendant Levit has violated and unless enjoined could continue to violate 18
US.C. § 1349, 18 U.S.C. § 371, 42 U.S.C. § 1320a-7b(b)(2)(A), and/or has committed a
Federal health care offense (as defined in 18 U.S.C. § 24(a)) and unless enjoined could continue
to commit a Federal health care offense through the submission of false and fraudulent claims
to the Medicare program; and

2. Defendant has alienated or disposed of property, and unless enjoined could
continue to alienate or dispose of property, obtained as a result of a Federal health care offense,
property which is traceable to such violation, or property of equivalent value.

Based on the foregoing, the Court hereby concludes as follows:

That the requested relief be GRANTED and because the United States’ motion is based
on 18 U.S.C. § 1345, which expressly authorizes injunctive relief to protect the public interest,
no specific finding of irreparable harm is necessary, no showing of the inadequacy of other
remedies at law is necessary, and no balancing of the interests of the parties is required prior
to the issuance of a preliminary injunction in this case. It is therefore

ORDERED and ADJUDGED that Defendant Levit, her agents, employees,
companies, attorneys, and all persons acting in concert and participation with her, including all
banking and other financial institutions at which she does business, and all corporations over
which she exercises control, who receive actual or constructive notice by personal service, by

publication, or otherwise, be enjoined as follows:
Case 8:19-cv-00803-VMC-AEP Document 78 Filed 05/21/19 Page 3 of 7 PagelD 506

1, From making or submitting or conspiring to make or submit any claims to the
Medicare program or any health care benefit program, as defined in 18 U.S.C. § 24(b), in
violation of 18 U.S.C. § 1349, 18 U.S.C. § 371, 42 U.S.C. § 1320a-7b(b)(2)(A), and from
committing any Federal health care offense, as defined in 18 U.S.C. § 24; It is

FURTHER ORDERED that Defendant, her respective agents, employees, companies,
attorneys, and all persons acting in concert and participation with Defendant, including all
banking and other financial institutions at which they do business, and all corporations over
which they exercise control, are ordered:

2. To preserve all business, financial and accounting records, including bank
records, that detail any of Defendant’s business operations and disposition of any payment that
directly or indirectly arose from the payment of money to any Defendant on behalf of the
Medicare program;

3. To preserve all medical records, including patient records, that relate to
any of Defendant’s business operations and/or to services for which claims were submitted to
the Medicare program. It is

FURTHER ORDERED that Defendant, within one calendar week of receiving
notice of this Order:

4, Provide to the United States the following:

a. a list of all post office boxes or other locations at which mail
addressed to Defendant is received by or on behalf of Defendant;
b. a list of all financial institutions, including but not limited to

banks and brokerage houses, at which there are now, or have been maintained in the past five
Case 8:19-cv-00803-VMC-AEP Document 78. Filed 05/21/19 Page 4 of 7 PagelD 507

years, any savings, checking, money market, investment, retirement, or any other kind of
account or other safe deposit box into which money has been deposited in Defendant’s name
or in the names of any of her agents, employees, companies, persons acting in concert with
them, or any business names under which they operate, together with the number or other
designation of each such account or box;

Cc. a list of all financial institutions, including but not limited to,
banks and brokerage houses, at which there are now, or have been maintained in the past five
years, any savings, checking, money market, investment, retirement, or any other kind of
account or other safe deposit box into which monies received in response to any of the activities
described in the United States’ complaint, have been deposited, together with the number of
such box or other designation of each such account or box; and

d. the names, addresses, and telephone numbers of any individuals
who have received remuneration of any kind for assisting in record-keeping, bookkeeping,
accounting, brokering, or financial, investment, or tax advice or consultation for Defendant in
the past five years;

5. Complete a Financial Disclosure Statement form provided by the United States
and, on a monthly basis, provide an accounting of Defendant’s income and assets in suitable
reports detailing her financial conditions.

6. Provide to the United States Marshals Service a certified check payable for all
of the funds held in the MBW Billing Services Incorporated account ending in 1282 at JP

Morgan Chase. It is
Case 8:19-cv-00803-VMC-AEP Document 78 Filed 05/21/19 Page 5 of 7 PagelD 508

FURTHER ORDERED that within one week of providing the MBW Billing Check
to the United States,

7. Defendant may continue to rent her residence located at 23680 Lasher Rd.,
Southfield, MI 48034 (the “Lasher Property’), provided that any rental income be first used to
timely pay the mortgage, property taxes, association fees, and any other costs associated with
the property, and any remaining proceeds from the rental income will be for the sole purpose
of supporting Defendant’s living expenses and legal fees;

8. The Court will release from the scope of the TRO the funds held in Bank of
America account number ending in 9554, for the sole purpose of returning the funds to the
tenant currently renting the Lasher Property at the conclusion of the tenancy;

9. Defendant may continue to rent her residence located at 1061 Roseberry
Court, Manalapan, NJ 07751 (the “Roseberry Court Property”), provided that any rental
income be first used to pay the mortgage property taxes, association fees, and any other costs
associated with the property, and any remaining proceeds from the rental income will be for
the sole purpose of supporting Defendant’s living expenses and legal fees;

10. The Court will release from the scope of the TRO the funds held in Bank of
America account number ending in 8343 for the sole purpose of returning the funds to the
tenant currently renting the Roseberry Court Property at the conclusion of the tenancy.

11. If at any point in time Defendant seeks funds in addition to the funds referenced
in paragraphs 7-10, she would need to file a motion with the Court explaining why more fees
are reasonable to justify the release of additional assets. The government would have the

opportunity to object to any such request.
Case 8:19-cv-00803-VMC-AEP Document 78 Filed 05/21/19 Page 6 of 7 PagelD 509

«

Notwithstanding the above, Defendant may establish a new banking account at a
financial institution of her choosing, and deposit into that account any income earned, at fair
market salary, from after the date of this Injunction, that does not derive from any activity
alleged in the Complaint or in the health care field, and that the income deposited into such
account may be used by Defendant to pay for living and legal expenses without being
restrained by the Preliminary Injunction; provided, however, that such account is not exempt
from the reporting requirements of this Injunction as set forth in Paragraphs 6 and 7, above.

Defendant shall maintain the condition of the Lasher and Roseberry Court Properties
and maintain the current and applicable insurance coverages for these Properties. Defendant
shall also report on a monthly basis her income, expense and disposition of income from the
Lasher and Roseberry Court Properties.

Defendant may not challenge this Injunction in the future based on any grounds that
would have been available to her today. However, nothing in this Injunction shall be
considered a waiver of Defendant’s Fifth Amendment right against compulsory self-
incrimination with regard to any of the reporting requirements of this Injunction as set forth in
Paragraphs 5 and 6, above. The United States’ right to challenge the appropriateness of any
such invocation of the Defendant’s Fifth Amendment rights is also specifically preserved by
this Injunction.

The preliminary injunction supersedes the TRO previously entered against this
Defendant and will automatically dissolve, and the civil case will be dismissed with
prejudice, upon entry of a final judgment resolving all asset forfeiture and restitution

issues in, or dismissal with prejudice of, the parallel criminal case, United States v. Levit,
Case 8:19-cv-00803-VMC-AEP Document 78 Filed 05/21/19 Page 7 of 7 PagelD 510

Case No. 19-ct-247-KM (D.N.J.). However, nothing in this Preliminary Injunction shall
prevent Defendant from surrendering to the United States or its designee any assets frozen by
this Preliminary Injunction, if the United States consents to such voluntary surrender, and
nothing in this Preliminary Injunction shall prevent any financial institution from complying
with any federal seizure warrant.

The United States reserves the right to argue that any properties covered by the Order

are subject to forfeiture under federal asset forfeiture laws.

DONE and ORDERED in chambers in Tampa, Florida this ar of M

woken . HERNANDEZ COWINGTON
VISGINI ATES DISTRICT JUDGE
cc: All counsel of record
